
	

114 SRES 27 ATS: To authorize testimony and representation in United States of America v. Jeffrey A. Sterling.
U.S. Senate
2015-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 27
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2015
			Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and representation in United States of America v. Jeffrey A. Sterling.
	
	
 Whereas, in the case of United States of America v. Jeffrey A. Sterling, Cr. No. 10–485, pending in the United States District Court for the Eastern District of Virginia, testimony has been requested from Julie Katzman, a former employee of the Senate Committee on the Judiciary;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current or former employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Julie Katzman is authorized to testify in the case of United States of America v. Jeffrey A. Sterling, except concerning matters for which a privilege should be asserted. 2.The Senate Legal Counsel is authorized to represent Ms. Katzman in connection with the production of evidence authorized in section one of this resolution.
		
